Title: To John Adams from David Sewall, 24 January 1811
From: Sewall, David
To: Adams, John



Dear Sir
York (District of Maine) Jany. 24th. 1811.

I have a desire of knowing, (in case it will not be too troublesome for you to make the Communication) the Occurrences that took place, in a Court of Admiralty, held at Boston, toward the latter part of Govr. Barnard’s Admina. for a supposed Murder on the high Seas.—It was I belive the last trial of the kind in Massa. prior to the american revolution.—Govr. Jno. Wentworth & some Gent of N. Hampr. were members of the Court.—The Person Accused, was Acqutted of the charge, it was said, because a major part of the Court (suppose 7. in Number) could not agree to Convict him—I have had an Idea, that  you were of Council for the Prisoner Whose Name I do not recollect.—Who exhibited the charge? for I presume, there was no G. Jury.—Was the Commisn. a Special one for that particular purpose?—Was the Evidence reduced to Writing, or made ore tenus only prior to the Argument made by the council.—
Two at least of our Classmates Viz. W. Wheeler & C. Cushing have died since I have had the pleasure of any Communication from You—And Docr. Hemmengway appears near the close of life, with a Cancer—
I am with great esteem & respect / Your / Huml Servant

David Sewall